DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
The amendment filed 3/5/21 is acknowledged. Claims 18, 20, 21, 28, 30 and 31 are pending. Claims 18 has been amended. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim, limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
  Page 6, lines 5-10 of the Specification suggest that the computing unit can be a mobile phone or any hardware capable of measuring/computing that can be integrated into a vehicle's roof/seat/seat belt/head rest. 
No corresponding structure is found regarding the output unit. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 18, 20-21, 28, 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18, 28, 31 recites the limitation “output unit”. It is unclear from the specification what the structure of an output unit is.  The recited functions do not follow from the structure recited in the claims.  The functional limitations performed by the apparatus are unclear because the claims recite functions without providing any indication about what performs the function.  Thus, the boundaries of the functional language are unclear because the claims do not provide for what performs the function. By not limiting the claimed functions to any particular structure, the claims are broadened beyond the scope as originally disclosed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18, 20-21, 28, 30-31 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) comparing a rate of change of the distal temperature with a first threshold and, after passing said first threshold, comparing a rate of change of the heart rate with a second threshold using a computing unit. The abstract idea is part of the Mathematical Concepts group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer; data-gathering steps do not add a meaningful limitation to the method as they are 
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by Applicant’s Background Art in the instant application (Krauchi; Mount; de Boer).  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea. Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more 

Response to Arguments and Amendments
Regarding 35 U.S.C. § 112f interpretations and 112(b) rejection, Examiner notes that, per MPEP § 2181, subsection I, the claims do not provide the structure that corresponds to the “computing unit” and “output unit”. Thus, those terms are interpreted under 35 U.S.C. § 112f. Examiner notes that the purpose of a 112(f) interpretation is it to look to the specification for corresponding structure when the claim fails to provide said structure. 
On page 8-9, Applicant argues that the terms “computing unit” and “output unit” have commonly accepted meanings in the art and that the “claimed acts” cannot be performed by a human. Examiner notes that whether a human can or cannot perform certain functions is not relevant to analysis under 112F. Applicant further argues that the commonly accepted meanings for output unit and computing unit are “cellular phone, computer, ASIC device, Smart watch, a display, audible alarm and haptic feedback”. Examiner reiterates that none of these structures related as related to the “output unit” are disclosed in the Specification. 
While Applicant argues on pages 10-11 that the claims recite the functions of the output unit and computing unit, Examiner notes that the claims fail to provide the structure that corresponds to the “computing unit” and “output unit”. Per MPEP 2181 II (A), “The Corresponding Structure Must Be Disclosed In the Specification Itself in a Way That One Skilled In the Art Will Understand What Structure Will Perform the Recited Function”.
Examiner notes that the term “computing unit” has been interpreted in light of page 6 of the Specification. Examiner reiterates that page 6 of the Specification merely states that the computing unit 
Regarding 35 U.S.C. § 101 rejections, Applicant argues that the steps of comparing rates of change of measured distal temperature and heart rate are not routine and conventional, and further points to the fact that the prior art rejection has been withdrawn. Examiner notes the “routine and conventional” refer to the additional elements, not the judicial exception.  The additional computer and data-gathering elements, which are recited at a high level of generality, provide conventional computer and data-gathering functions that do not add meaningful limitations to practicing the abstract idea. 
Applicant further argues that the claimed invention relates to an improvement in technology for the detection of drowsiness. The specification and Applicant’s response, fail to articulate how the claimed invention is an improvement to existing technology. “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.” MPEP 2106.05(a)II
However, the claims do not recite the details of a computer that aids in the steps of comparing rates of change of measured distal temperature and heart rate. Referring to the specification, the determining and generating encompass a mathematical algorithm that is utilized to compute a mathematical relationship (calculating a rate of change and comparing the determined ‘slopes’ to a 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JAY B SHAH/Examiner, Art Unit 3791                                                                                                                                                                                                        

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791